845 F.2d 760
Unempl.Ins.Rep. CCH  17978.5Mary Alice GALBREATH, Appellee,v.Otis R. BOWEN, M.D., Secretary of Health and Human Services,Appellant.
No. 85-2496.
United States Court of Appeals,Eighth Circuit.
April 22, 1988.

Appeal from the United States District Court for the Eastern District of Arkansas.
Janet Isak Hawley, Baltimore, Md., Chalk S. Mitchell, Asst. U.S. Atty., Little Rock, Ark., for appellant.
Anthony W. Bartels, Jonesboro, Ark., for appellee.
Before WOLLMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and LARSON,* Senior District Judge.
FLOYD R. GIBSON, Senior Circuit Judge.


1
In Galbreath v. Bowen, 799 F.2d 370 (8th Cir.1986), we affirmed the order of the district court directing the Secretary to pay an attorney's fee from past-due supplemental security income (SSI) benefits awarded to Galbreath.  We held that "[a]bsent express statutory prohibition, the district court possesses the inherent power to withhold and certify for payment an attorney's fee from SSI benefits."   Id. at 374.


2
The United States Supreme Court granted the Secretary's petition for writ of certiorari and reversed, holding that the district court does not have the authority to order the Secretary to withhold attorney's fees in SSI cases.    Bowen v. Galbreath, --- U.S. ----, 108 S. Ct. 892, 99 L. Ed. 2d 68 (1988).  Accordingly, we reverse the order of the district court with directions to enter an order denying counsel's motion for attorney's fees.



*
 The Honorable Earl R. Larson, United States Senior District Judge for the District of Minnesota, sitting by designation